DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated 9/21/2022 in which claims 1, 8-12, 14, 17, and 19-20 have been amended.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of displaying exposure of the insured data geographically to the user without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in claims 1 and 19-20.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a method describing a series of steps, e.g., automatically evaluating, by a computer processor, an event path within an event geographic area for an event based on event data; automatically displaying, by the computer processor the event data and a map of the event path geographically on a GUI display; automatically acquiring, by the computer processor, insured data comprising an insured value for a plurality of insurance instruments and an insured geographic area of the plurality of insurance instruments; automatically displaying, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments geographically showing the insured geographic area on the GUI display; automatically comparing, by the computer processor, geographic coordinates of the event path and the event geographic area with the insured geographic area; automatically determining, by the computer processor, that the geographic coordinates of the insured geographic area intersects with the event path and the event geographic area; automatically determining, by the computer processor, that the insured geographic area is impacted by the event path and the event geographic area based on the intersecting of the geographic coordinates; automatically determining, by the computer processor an exposure to the insured data based on an event severity along the event path, the event path, the event geographic area, the insured geographic area, an insured risk and the insured value; and automatically displaying, by the computer processor, the exposure to the insured data geographically on the GUI display.  These limitations (with the exception of italicized limitations) describe the abstract idea of determining an exposure to the insured data based on the event data which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices (including insurance)) and hence are abstract in nature.  The additional elements of a computer processor, automatically, and a GUI display do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of a computer processor, automatically, and a GUI display result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer processor, automatically, and a GUI display are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) automatically displaying, by the computer processor the event data and a map of the event path geographically on a GUI display; automatically acquiring, by the computer processor, insured data comprising an insured value for a plurality of insurance instruments and an insured geographic area of the plurality of insurance instruments; automatically displaying, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments geographically showing the insured geographic area on the GUI display are merely data gathering and displaying steps which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer processor, automatically, and a GUI display are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The additional elements which have been considered to be insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional elements of a computer processor and a GUI display to be generic computer elements and a mere collection of receipt and displaying of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 19-20 and hence the claims 19-20 are rejected on similar grounds as claim 1.
Dependent claims 2-18 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,062,393.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards determining exposure to the insured data based on an event severity along the event path, the event path, the event geographic area, the insured geographic area, an insured risk and the insured value.
Response to Arguments
With respect to Double Patenting Rejection, Examiner holds the rejection in abeyance as per Applicant’s request dated 9/21/2022.
Applicant's arguments filed dated 9/21/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-21 under 35 U.S.C. 101, Applicant states that claimed invention is analogous to Example 42 which includes remote access to data, standardizing data and allowing remote users to share information in real time.
Examiner respectfully disagrees and notes that there is no similarity between the claimed invention and Example 42.  There is no conversion of data entered by a user in a non-standardized form to the standardized format. The various steps recited by the independent claim describe the abstract idea of displaying the exposure to the insured geographically on the display by evaluating, acquiring, comparing and determining steps.  There is nothing in the claim that is directed to converting the abstract idea into a patent eligible subject matter either by providing a technical solution to a technical problem or by providing technical improvements or by amounting to add significantly more.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Example 34, Examiner notes that there is no similarity between the claimed invention and Example 34.  There is no filtering tool and no disclosure of unconventional and non-generic arrangement of known elements in the claimed invention.  Thus, these arguments are moot.
With respect to Applicant’s arguments regarding Example 2, Examiner notes that there is no similarity between the claimed invention and Example 2 as there is no disclosure of a hybrid webpage that merges content from the different host websites.  The claimed invention stores data in the databases and displays the data on the graphical user interface which is nothing more than storing and displaying data which is identified as an abstract concept.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding the claimed invention of “evaluating an event path of the event type within the event geographic area for the ongoing event” cannot be “practically performed mentally.”
Examiner notes that the claim does not go into specific detail as to how the technology dynamically evaluate the information necessary for the insurance company to manage risk.  The interactive and dynamic tool argued is not clearly described in the claim unless the interactive and dynamic tool is a general purpose computer which carries out various steps of the claimed invention in an automatically manner.  The automatically feature may be nothing more than automation of a manual process which amounts to applying the abstract idea.  Moreover, Examiner did not identify the various steps to be a mental process (under 35 U.S.C. 101 rejection presented above) but instead identified these steps to correspond to a Certain Methods of Organizing Human Activity.  Thus, Applicant’s arguments that these steps cannot be practically performed mentally is moot.
With respect to Applicant’s arguments regarding notifications upon updates, Examiner notes that transmitting notification involves sending data over a network which has been identified as an abstract concept.  Applicant argues that the weather information is obtained in non-standardized form and the claimed invention converts such disparate weather information to a standardized format.  Examiner notes that Applicant is making conclusory statement without providing any support in the specification or the claim that the data received is in a non-standardized format and the claimed invention converts the data into a standardized format similar to what is present in Example 42 of the 2019 Subject Matter Eligibility guidance.  The claim limitations are recited at a high level of generality and the claimed limitations are nothing more than receiving/sending data over a network which is an abstract concept.  This feature does not lead to any technical solution to a technical problem which was the point of discussion in Example 42.
With respect to Applicant’s arguments regarding physical controls, Examiner notes that the various features recited in claims 12, 13, and 16 are recited at a high level of generality and are performing their intended function of providing event data.  These features do not go beyond the abstract concept of providing data and their arrangement does not solve any technical problem or amount to add significantly more than the abstract idea.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693